Citation Nr: 1339763	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  08-29 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to December 1977 and from February 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) July 2012.  A transcript of the hearing has been associated with the claims file.

In January 2012, the Veteran submitted a substantive appeal, VA Form 9, indicating his desire to appeal issues related to degenerative joint disease of the right middle finger, degenerative changes of both ankles, bunion deformities of the feet, fungal infection of the toenails, and obstructive sleep apnea (OSA).  The RO sent the Veteran a letter in February 2012 notifying him that none of these issues were on appeal and asking him to state whether he wanted to pursue the claims.  The Veteran did not respond.  In July 2012, the Veteran submitted another VA Form 9 addressing service-connection for OSA.  Notably, the RO denied entitlement to service connection for OSA in June 2009 but the Veteran did not submit a timely appeal.

Based on the foregoing, the Board finds that the issues of entitlement to increased ratings for service-connected degenerative joint disease of the right middle finger, service-connected bilateral ankles, and service-connected bunions and fungal infection of the feet as well as the issue of entitlement to service connection for OSA have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Diabetes mellitus, type II, did not have onset during or within one year of separation from service and is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in May 2006.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in September 2006.

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  A VA examination and opinion with respect to the issue on appeal was obtained in December 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the appellant, and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.


Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for certain chronic diseases, including diabetes mellitus, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, (2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, then certain diseases, including Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 76 Fed. Reg. 4245 (Jan. 25, 2011).
Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 (West 1991) and 38 C.F.R. § 3.303.

In this case, the Veteran's service personnel records show he was stationed in Korea.  However, the Veteran has not alleged that he was exposed to herbicides or that his diabetes mellitus, type II, is due to exposure to herbicides while stationed in Korea.  Even if the argument had been made, the Veteran did not enter service until 1974, thus his service in Korea did not occur between April 1, 1968, and August 31, 1971.  Accordingly, service connection for diabetes mellitus, type II, based on the presumptive provisions of 38 C.F.R. § 3.307(a)(6) is not warranted.  Since the Veteran has not argued exposure to herbicides and the evidence does not show a link between herbicides and his diabetes mellitus, type II, the Board will not further discuss this theory of entitlement.

Here, the Veteran avers that his diabetes mellitus, type II, had onset during his final years of service.  In support of his argument, he refers to laboratory results showing elevated glucose levels during service and to unexplained weight gain and fatigue in the year prior to his retirement.  He believes the elevated glucose levels and other symptoms indicate the onset of his diabetes mellitus, type II.

Service treatment records, including the retirement examination, do not show a diagnosis of diabetes mellitus, type II.  An August 1996 service treatment record shows that the Veteran presented for a follow-up appointment for hypertension and diabetes; however, diabetes mellitus, type II, was not diagnosed or further discussed in the record.  Laboratory test results show that some glucose readings were over the recommended range; however, a diagnosis of diabetes mellitus, type II, was not indicated.  Subsequent to service, June 2002 VA treatment records indicate hypoglycemia.  The first diagnosis of diabetes mellitus, type II, is located in VA treatment records dated December 2004, more than 6 years after separation from service.  None of the VA treatment records indicate a nexus between diabetes mellitus, type II, and the Veteran's periods of active service.

In July 2012, the Veteran testified before the Board about his glucose readings during service as well as symptoms such as fatigue, dry mouth and frequent urination.

The Veteran had a VA examination in December 2012.  The examiner reviewed the claims file and examined the Veteran.  The examiner diagnosed diabetes mellitus, type II, but found no nexus between the current disability and service.  The examiner noted the "slight elevated" serum glucose readings during service but noted that other tests done before and after the elevated readings were within normal limits.  The examiner said the criteria for diagnosing diabetes mellitus, type II, was changed in 1997 but that the Veteran's glucose readings during service did not meet the criteria for a diagnosis under the old or revised diagnostic criteria.

The examiner also addressed the August 1996 service treatment record which states that the Veteran presented for a follow-up appointment for hypertension and diabetes.  The examiner observed that there was no discussion of diabetes in the body of the medical record and that service treatment records dated prior and subsequent to this date do not mention a diagnosis of diabetes mellitus, type II.  Based on the absence of any documentation in the body of the note relative to diabetes, the examiner questioned the validity of the initial statement regarding follow-up for diabetes.  The examiner found no mention of diabetes mellitus type issues until June 2002 when records indicate hypoglycemia and December 2004 when records show a diagnosis of diabetes mellitus, type II.

As for symptoms the Veteran believes are indicators of the onset of diabetes mellitus, type II, the examiner said complaints of fatigue could have been due to his sleep disorder, his documented disruptive sleep with posttraumatic stress disorder, and his apnea hyponea episodes noted in the November 1997 sleep study report.  The examiner also said urinary frequency in the absence of corresponding hypoglycemia and glucosuria is likely related to his benign prostatic hypertrophy, which was noted on his prostate biopsy report from January 2009.  Complaints of dry mouth and thirst could be related to medications used to treat his hypertension.  Based on the foregoing, including the examination of the Veteran and consideration of his lay statements, the examiner opined that the Veteran's diabetes mellitus, type II, is not related to any in-service injury and/or disease process.  The examiner found that the initial diagnosis of diabetes mellitus, type II, was December 2004.

In March 2013, the Veteran stated that the examiner's opinions are no better than his own when determining whether diabetes had onset during service.  He maintains that his elevated glucose levels during service indicate the onset of his diabetes.  As for the examiner attributing his reported symptoms, such as fatigue and urinary frequency, to other diagnoses, he states that he had the symptoms while on active duty and that any reference to disorders treated a decade after service are an attempt to hide the truth and deny his claim.  

The Board has considered all of the evidence, including the Veteran's lay statements.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Here, the Veteran claims that his diabetes mellitus, type II had onset during service as evidenced by the elevated glucose readings and symptoms such as fatigue, urinary frequency and dry mouth.  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, diabetes mellitus, type II, is not a condition that can be diagnosed without medical expertise.  See Davidson, Buchanan, Jandreau, all supra.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements concerning a diagnosis of diabetes mellitus, type II, during service do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade). 

Furthermore, the Board finds that the December 2012 VA examiner's statements concerning the onset and etiology of diabetes mellitus, type II, are more persuasive than the Veteran's statements and the service treatment records reflecting elevated glucose levels.  The VA examiner conducted a physical examination of the Veteran, reviewed the entire claims file and medical history of the Veteran, and specifically found that the Veteran's glucose readings during service did not rise to the level to warrant a diagnosis of diabetes mellitus, type II, and offered supporting rationale.  The examiner also related the symptoms of fatigue, urinary frequency, and dry mouth to other medical conditions.

Regarding the August 1996 service treatment record, which states that the Veteran presented for a follow-up for hypertension and diabetes mellitus, the Board finds more probative the lack of discussion and diagnosis of diabetes mellitus in the record and the evidence dated prior and subsequent to that date which also shows no diagnosis of diabetes mellitus.  Further, the VA examiner found no diagnosis of diabetes during service and noted that the Veteran's symptoms did not meet the old or revised criteria for a diagnosis of diabetes mellitus, type II during service.  Thus, the Board finds that the preponderance of the evidence of record reflects that the Veteran's diabetes mellitus, type II did not have onset during service.

The Board also finds that diabetes mellitus, type II did not have onset within one year of separation from service.  The Veteran retired from service in May 1998.  The first credible indication of diabetes mellitus, type II, is dated June 2002, at which time the Veteran was noted to have had hypoglycemia.  The VA treatment records show, and the VA examiner confirms, that the first diagnosis of diabetes mellitus, type II, was not provided until 2004, approximately 6 years after separation from service.

Based on the foregoing, the Board finds that diabetes mellitus, type II, did not have its onset during or within one year of separation from service and that the condition is not otherwise related to service.  Consequently, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


